PARIENTE, J.
We have for review the decision in Rix v. Jenne, 728 So.2d 827 (Fla. 4th DCA 1999), in which the Fourth District Court of Appeal certified conflict with Houser v. Manning, 719 So.2d 307 (Fla. 3d DCA 1998). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. For the reasons expressed in State v. Paul, 783 So.2d 1042 (Fla.2001), we approve the Fourth District’s decision in this ease:
It is so ordered.
SHAW, ANSTEAD and LEWIS, JJ., concur.
WELLS, C.J., and HARDING and QUINCE, JJ., dissent.